 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JEFFREY R. RHOADES,                              No. 2:18-cv-1264 JAM KJN

12                       Plaintiff,                   ORDER

13            v.
14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                         Defendant.
16

17
              On October 31, 2019, the magistrate judge filed findings and recommendations herein
18
     which were served on the parties and which contained notice that any objections to the findings
19
     and recommendations were to be filed within fourteen days. No objections were filed.
20
              Accordingly, the court presumes that any findings of fact are correct. See Orand v.
21
     United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are
22
     reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.
23
     1983).
24
              The court has reviewed the applicable legal standards and, good cause appearing,
25
     concludes that it is appropriate to adopt the Proposed Findings and Recommendations in full.
26
              Accordingly, IT IS ORDERED that:
27
              1. The Proposed Findings and Recommendations filed October 31, 2019, are
28
                                                      1
 1            ADOPTED;

 2         2. The parties’ stipulation as to plaintiff’s receipt of Equal Access to Justice Act

 3            (“EAJA”) fees under 28 U.S.C. Section 2412(d) (ECF No. 22) is approved.

 4
     DATED: January 23, 2020
 5
                                                 /s/ John A. Mendez____________               _____
 6

 7                                               UNITED STATES DISTRICT COURT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
